Citation Nr: 0716188	
Decision Date: 06/01/07    Archive Date: 06/18/07	

DOCKET NO.  04-26 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for diabetic nephropathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from February 1971 to February 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's diabetic nephropathy has not manifested albumin 
constant or recurring with hyaline and granular casts or red 
blood cells, or transient or slight edema, or hypertension at 
least 10 percent under Diagnostic Code 7101.  


CONCLUSION OF LAW

The criteria for an increased (compensable) initial 
evaluation for diabetic neuropathy have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.115 (a), 4.115 (b), Diagnostic Code 7502 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in March 2004.  While this notice does not 
provide any information concerning the effective date that 
could be assigned should an increased evaluation be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's decision, the veteran is not 
prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

The veteran essentially contends that the initial evaluation 
assigned for his diabetic neuropathy does not accurately 
reflect the severity of his disability.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

A rating decision dated in September 2003 granted service 
connection for early diabetic nephropathy.  That rating 
decision assigned a noncompensable evaluation under 
Diagnostic Code 7913-7502.  The veteran expressed 
disagreement with the noncompensable evaluation and began 
this appeal.  

Under Diagnostic Code 7913, complications of diabetes are to 
be rated separately unless they are part of the criteria used 
to support a 100 percent evaluation.  In this case, the 
veteran's diabetic nephropathy is evaluated under Diagnostic 
Code 7502 for chronic nephritis which is rated as a renal 
dysfunction.  The criteria for a renal dysfunction provide 
that a noncompensable evaluation is for assignment with 
evidence of albumin and casts with a history of acute 
nephritis, or hypertension noncompensable under Diagnostic 
Code 7101.  The next higher 30 percent evaluation is for 
assignment with evidence of albumin constant or recurring 
with hyaline and granular casts or red blood cells or 
transient or slight edema, or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  

Under Diagnostic Code 7101 a 10 percent evaluation 
contemplates diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, or a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

The evidence for consideration in determining the most 
appropriate evaluation for the veteran's disability consists 
of private and VA medical records, including the reports of 
VA examinations afforded the veteran to assess the severity 
of his disability.  However, after reviewing this evidence, 
the Board finds that the veteran does not meet the criteria 
for next higher 30 percent evaluation.

The medical evidence does not show that the veteran has 
constant albumin in his urine or recurring albumin with 
hyaline and granular casts or red blood cells.  While the 
August 2003 VA examination noted that the veteran's 
urinalysis was positive for microalbuminuria, that is the 
only urinalysis which is positive for any type of albumin.  
The June 2004 urinalysis report submitted by the veteran from 
his private physician indicated that the albumin level was 
normal, and the VA examination performed in October 2004 
indicated that microalbumin was negative.  Similarly, a VA 
urinalysis performed in February 2005 was negative for 
albumin.  Therefore, a 30 percent is not warranted based on 
the presence of constant or recurrent albumin.  

As for the presence of slight edema or hypertension at least 
10 percent disabling under Diagnostic Code 7101, the medical 
evidence fails to demonstrate that the veteran meets that 
criteria.  None of the medical evidence discloses the 
presence of edema, and while the veteran has been diagnosed 
as having hypertension, the medical evidence does not 
demonstrate that the veteran's diastolic pressures are 
predominantly 100 or more or that systolic pressures are 160 
or more or that the veteran requires continuous medication 
with a history of diastolic pressures predominantly 100 or 
more.  

While the August 2003 VA examination noted that the veteran's 
blood pressure was 164/62, the evidence does not demonstrate 
that the veteran's systolic pressures are predominantly 160 
or more.  For example, blood pressure in a VA outpatient 
treatment record dated in October 2004 showed the veteran's 
blood pressure was 136/64 and was 140/66 in December 2004.  
At the time of a VA genitourinary examination performed in 
November 2004 the veteran's blood pressure was recorded as 
140/80, and 125/68 in April 2005.  Therefore, the veteran's 
diabetic nephropathy is not shown to be productive of 
hypertension that is compensable under Diagnostic Code 7101, 
nor is it productive of edema.  Accordingly, the Board 
concludes that the initial noncompensable evaluation assigned 
for the veteran's diabetic nephropathy is appropriate and 
that he does not warrant the criteria for the next higher 
evaluation.


ORDER

An increased (compensable) initial evaluation for diabetic 
nephropathy is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


